Opinion issued August 9, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00119-CV
                            ———————————
                         MELVIN WALKER, Appellant
                                         V.
        RODRIGO B. DIAZ RODAS AND DORA C. DIAZ, Appellees


                On Appeal from the County Court at Law No. 2
                            Harris County, Texas
                       Trial Court Case No. 1178829


                          MEMORANDUM OPINION

      Appellant, Melvin Walker, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
Accordingly, we dismiss the appeal for want of prosecution for failure to timely file

a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                         2